Citation Nr: 1541666	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left foot disorder, to include as due to exposure to mustard gas and/or to asbestos.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to September 1981.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2007 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for a left foot disorder.  [The Veteran's record is now in the jurisdiction of the Indianapolis, Indiana RO.]  In May 2009, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for the Veteran to be scheduled for a videoconference hearing before the Board; however, in a statement received in June 2009, he withdrew his hearing request.  In August 2009, the case was remanded for additional development [by a VLJ other than the undersigned].  In February 2011, the Board issued a decision [by a VLJ other than the undersigned] that (in pertinent part) denied service connection for a left foot disorder.  The Veteran appealed that decision to the Court.  In July 2013, the Court issued a mandate that vacated the February 2011 Board decision with respect to the denial of service connection for a left foot disorder, and remanded that matter for readjudication consistent with instructions outlined in its April 2013 Memorandum decision.  In January 2014, August 2014, and April 2015, the case was remanded [by VLJs other than the undersigned] for additional development.  The case is now assigned to the undersigned.

The February 2011 Board decision also denied service connection for chronic obstructive pulmonary disease (COPD)/emphysema.  The Court's April 2013 Memorandum decision affirmed the Board's denial of that claim.  Consequently, that matter is no longer before the Board.

The issue of entitlement to a compensable rating for bilateral hearing loss has been raised by the record (on an August 2015 VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Board's April 2015 remand instructed the AOJ to afford the Veteran a VA examination to determine the etiology of any currently diagnosed left foot disorder(s), including pes planus and foot blisters.  The examiner was asked to provide an opinion addressing whether it is at least as likely as not (50 % or greater probability) that any left foot disorder diagnosed is related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, and to also opine whether there is clear and unmistakable evidence that the pes planus identified on enlistment examination (in August 1972) was not aggravated during service beyond the natural progression of the disorder.  In making all determinations, the examiner was asked to address the Veteran's complaints of foot pain and large blisters in and since service, and to consider the diagnoses noted after service.

On June 2015 VA foot examination, the VA examiner (a physician specializing in family medicine) reviewed the entire record and noted that the Veteran stated he had experienced blisters and foot swelling to both feet during his military service.  The VA examiner also noted that the Veteran was noted to have flat feet on his service induction physical.  The VA examiner opined that the Veteran's current left foot disorder (diagnosed as flat foot or pes planus) clearly and unmistakably existed prior to service but was not aggravated therein beyond its natural progression; for rationale, the VA examiner noted that after the induction physical noting bilateral pes planus, the Veteran's service treatment records (STRs) and separation examination were silent regarding foot pain, and there was no evidence to support that a change occurred to this disability during service.  The VA examiner also opined that the Veteran's current left foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury or event; for rationale, the VA examiner noted the Veteran's statements that he had developed blisters to his feet during military service, but also noted that his STRs were silent regarding this condition other than a September 1978 assessment of scabies on his feet which represented "an isolated event in one moment of time.  The Veteran's 1978 rash can not be linked to any future break-outs."  Furthermore, the VA examiner opined: "Over the years, the Veteran has developed various nodules to his L foot and has undergone several excisions, as well as a L bunionectomy.  These conditions have occurred well after his service, and therefore are less likely as not related to it."

The Board finds that an addendum is necessary in order for the June 2015 VA examiner to adequately satisfy the Board's April 2015 remand instructions, specifically by providing adequate rationale for the opinion that the Veteran's assessment of scabies on his feet in service in September 1978 "can not be linked to any future break-outs" and by addressing the Veteran's complaints of foot pain and large blisters in and since service (i.e., addressing his allegations of continuity of symptomatology regarding both pain and blisters on his left foot since service, and if they are deemed not credible so indicating with citation to supporting factual data).

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Accordingly, a further remand to obtain the requested opinions with adequate rationale is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the record to the VA examiner who conducted the June 2015 VA foot examination for review and a supplemental opinion that responds to the following:
(a) Please provide adequate rationale for the medical opinion (rendered in June 2015) that the Veteran's assessment of scabies on his feet in service in September 1978 "can not be linked to any future break-outs" (e.g., is it inherent in the nature of scabies that an outbreak is a self-limiting event that if it resolves leaves no residual pathology?).

(b) Please specifically address the Veteran's reports of foot pain and large blisters in and since service.  Do they support that a foot disorder became manifest in service and has been continuously symptomatic since?  If his accounts are deemed not credible, so indicate, with citation to supporting factual data in the record.  

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

If the June 2015 VA examiner is not available, the AOJ should arrange for the record to be reviewed by another appropriate medical provider for the opinion sought.

If further examination of the Veteran is deemed necessary for the opinions sought, such examination should be arranged.

2.  The AOJ should then review the record, ensure that all development sought is completed, arrange for any further development suggested by additional evidence received, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

